DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/2022 was received after the mailing date of the Final Rejection on 2/3/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This is in response to applicant’s amendment/response filed on 7/26/2022, which has been entered and made of record. Claims 1, 4, 11, 14 have been amended. Claims 3, 13 are cancelled. Claims 1, 2, 4-12, 14-20 are pending in the application.

Allowable Subject Matter
Claims 1, 2, 4-12, 14-20 (renumbered as 1-18) are allowed.
The following is the examiner’s statement of reasons for allowance:
Regarding claim 1, prior arts of record taken alone or in combinations fail to reasonably disclose or suggest the limitation of system further comprising -
add contour lines to the 2D image based on changes in 14altitude represented by the 3D image comprising: 15scan the 2D image in one direction; and 16determine a location of the contour lines by 17identifying an altitude change value, scanning the 2D image in a single direction, 18identifying a location where an altitude for the location equals the identified 19altitude change value measured from a previous contour line, and marking the 20location with a further contour line.
Independent method claim 11 recites allowable features similar to claim 1, and thus is
allowable.
For further reasons of allowance of claims 1 and 11, please refer to the Office Action of 2/3/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619